474 F.2d 1274
UNITED STATES of America, Plaintiff-Appellee,v.Oscar ROCA-ALVAREZ and Rene Valdez, Defendants-Appellants.
No. 30554.
United States Court of Appeals,Fifth Circuit.
Feb. 14, 1973.

Shaya Estrumsa, Miami, Fla.  (Court Appointed), for Oscar Roca-Alvarez.
Gino P. Negretti, Miami, Fla., for Rene Valdez.
Robert W. Rust, U. S. Atty., Neal R. Sonnett, Harold F. Keefe, Asst. U. S. Attys., Miami, Fla., for the United States.
ON PETITION FOR REHEARING
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
It is ordered that the motion for rehearing filed on behalf of Appellant, Oscar Roca-Alvarez, in the above cause is hereby granted.


2
"In view of the doubts and ambiguities regarding the legal significance of the psychiatric testimony in this case and the resulting difficulties of retrospectively determining the petitioner's competency" as of more than two years after trial, we reverse the judgment of conviction, "and remand the case to the District Court for a new hearing to ascertain petitioner's present competency to stand trial, and for a new trial if petitioner is found competent."  Dusky v. United States, 1960, 362 U.S. 402, 80 S. Ct. 788, 4 L. Ed. 2d 824.